 


110 HR 4250 IH: Building a Stronger America Act
U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 4250 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2007 
Mrs. Wilson of New Mexico (for herself, Ms. Giffords, Mr. Spratt, and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on Science and Technology
 
A BILL 
To provide grants and loan guarantees for the development and construction of science parks to promote the clustering of innovation through high technology activities. 
 
 
1.Short titleThis Act may be cited as the Building a Stronger America Act. 
2.Development of science parks 
(a)FindingSection 2 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701) is amended by adding at the end the following: 
 
(12)It is in the best interests of the Nation to encourage the formation of science parks to promote the clustering of innovation through high technology activities.. 
(b)DefinitionSection 4 of such Act (15 U.S.C. 3703) is amended by adding at the end the following: 
 
(14)Business or industrial park means a primarily for-profit real estate venture of businesses or industries which do not necessarily reinforce each other through supply chain or technology transfer mechanisms. 
(15)Science park— 
(A)means a group of interrelated companies and institutions, including suppliers, service providers, institutions of higher education, start-up incubators, and trade associations that— 
(i)cooperate and compete with each other; 
(ii)are located in a specific area or region that promotes real estate development, technology transfer, and partnerships between such companies and institutions; 
(B)includes a science park, research park, technology park, research and development park, research and technology park, and science and technology park; and 
(C)does not include a business or industrial park. 
(16)Science park infrastructure means facilities that support the daily economic activity of a science park.. 
(c)Science parksThe Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701 et seq.) is amended by adding at the end the following: 
 
24.Science parks 
(a)Development of plans for construction of science parks 
(1)In generalThe Secretary shall award grants for the development of feasibility studies and plans for the construction of new or expansion of existing science parks. 
(2)Limitation on amount of grantsThe amount of a grant awarded under this subsection may not exceed $750,000. 
(3)Award 
(A)Competition requiredThe Secretary shall award any grant under this subsection pursuant to a full and open competition. 
(B)Geographic dispersionThe Secretary is encouraged to divide the grants awarded under this subsection among low, medium, and high population density States. 
(C)AdvertisingThe Secretary shall advertise any competition under this paragraph in the Commerce Business Daily. 
(D)Selection criteriaThe Secretary shall publish the criteria to be utilized in any competition under this paragraph for the selection of recipients of grants under this subsection, which shall include requirements relating to— 
(i)the number of jobs to be created at the science park each year during its first 5 years; 
(ii)the funding to be required to construct or expand the science park during its first 5 years; 
(iii)the amount and type of cost matching by the applicant; 
(iv)the types of businesses and research entities expected in the science park and surrounding community; 
(v)letters of intent by businesses and research entities to locate in the science park; 
(vi)the expansion capacity of the science park during a 25-year period; 
(vii)the quality of life at the science park for employees at the science park; 
(viii)the capability to attract a well trained workforce to the science park; 
(ix)the management of the science park; 
(x)expected risks in the construction and operation of the science park; 
(xi)risk mitigation; 
(xii)transportation and logistics; 
(xiii)physical infrastructure, including telecommunications; and 
(xiv)ability to collaborate with other science parks throughout the world. 
(4)Authorization of appropriationsThere are authorized to be appropriated $7,500,000 for each of the fiscal years 2008 through 2012 to carry out this subsection. 
(b)Loan guarantees for science park infrastructure 
(1)In generalThe Secretary may guarantee up to 80 percent of the loan amount for loans exceeding $10,000,000 for projects for the construction of science park infrastructure. 
(2)Limitations on guarantee amountsThe maximum amount of loan principal guaranteed under this subsection may not exceed— 
(A)$50,000,000 with respect to any single project; and 
(B)$500,000,000 with respect to all projects. 
(3)Selection of guarantee recipientsThe Secretary shall select recipients of loan guarantees under this subsection based upon the ability of the recipient to collateralize the loan amount through bonds, equity, property, and other such criteria as the Secretary shall prescribe. Entities receiving a grant under subsection (a) are not eligible for a loan guarantee during the period of such grant. 
(4)Terms and conditions for loan guaranteesThe loans guaranteed under this subsection shall be subject to such terms and conditions as the Secretary may prescribe, except that— 
(A)the final maturity of such loans made or guaranteed may not exceed the lesser of— 
(i)30 years and 32 days; or 
(ii)90 percent of the useful life of any physical asset to be financed by such loan; 
(B)a loan made or guaranteed under this subsection may not be subordinated to another debt contracted by the borrower or to any other claims against the borrowers in the case of default; 
(C)a loan may not be guaranteed under this subsection unless the Secretary determines that the lender is responsible and that adequate provision is made for servicing the loan on reasonable terms and protecting the financial interest of the United States; 
(D)a loan may not be guaranteed under this subsection if— 
(i)the income from such loan is excluded from gross income for purposes of chapter 1 of the Internal Revenue Code of 1986; or 
(ii)the guarantee provides significant collateral or security, as determined by the Secretary, for other obligations the income from which is so excluded; 
(E)any guarantee provided under this subsection shall be conclusive evidence that— 
(i)the guarantee has been properly obtained; 
(ii)the underlying loan qualified for such guarantee; and 
(iii)absent fraud or material misrepresentation by the holder, the guarantee is presumed to be valid, legal, and enforceable; 
(F)the Secretary shall prescribe explicit standards for use in periodically assessing the credit risk of new and existing direct loans or guaranteed loans; 
(G)the Secretary may not extend credit assistance unless the Secretary has determined that there is a reasonable assurance of repayment; and 
(H)new loan guarantees may not be committed except to the extent that appropriations of budget authority to cover their costs are made in advance, as required under section 504 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661c). 
(5)Payment of losses 
(A)In generalIf, as a result of a default by a borrower under a loan guaranteed under this subsection, after the holder has made such further collection efforts and instituted such enforcement proceedings as the Secretary may require, the Secretary determines that the holder has suffered a loss, the Secretary shall pay to such holder the percentage of such loss specified in the guarantee contract. Upon making any such payment, the Secretary shall be subrogated to all the rights of the recipient of the payment. The Secretary shall be entitled to recover from the borrower the amount of any payments made pursuant to any guarantee entered into under this section. 
(B)Enforcement of rightsThe Attorney General shall take such action as may be appropriate to enforce any right accruing to the United States as a result of the issuance of any guarantee under this section. 
(C)ForbearanceNothing in this section may be construed to preclude any forbearance for the benefit of the borrower which may be agreed upon by the parties to the guaranteed loan and approved by the Secretary, if budget authority for any resulting subsidy costs (as defined under the Federal Credit Reform Act of 1990) is available. 
(D)Management of propertyNotwithstanding any other provision of law relating to the acquisition, handling, or disposal of property by the United States, the Secretary may complete, recondition, reconstruct, renovate, repair, maintain, operate, or sell any property acquired by the Secretary pursuant to the provisions of this section. 
(6)ReviewThe Comptroller General of the United States shall, not later than 2 years after the date of the enactment of this section— 
(A)conduct a review of the subsidy estimates for the loan guarantees under this subsection; and 
(B)submit to Congress a report on the review conducted under this paragraph. 
(7)TerminationA loan may not be guaranteed under this subsection after September 30, 2012. 
(8)Authorization of appropriationsThere are authorized to be appropriated— 
(A)$35,000,000 for the cost, as defined in section 502(5) of the Federal Credit Reform Act of 1990, of guaranteeing $500,000,000 of loans under this subsection; and 
(B)$6,000,000 for administrative expenses for fiscal year 2008, and such sums as are necessary for administrative expenses in subsequent years. 
(c)National academy of sciences evaluation 
(1)In generalThe Secretary shall enter into an agreement with the National Academy of Sciences under which the Academy shall evaluate, every 3 years, the activities under this section. 
(2)Tri-annual reportUnder the agreement entered into under paragraph (1), the Academy shall submit to the Secretary a report on its evaluation of science park development under that paragraph. Each report may include such recommendations as the Academy considers appropriate for additional activities to promote and facilitate the development of science parks in the United States. 
(d)Tri-annual reportNot later than March 31 of every third year, the Secretary shall submit to Congress a report on the activities under this section during the preceding 3 years, including any recommendations made by the National Academy of Sciences under subsection (c)(2) during such period. Each report may include such recommendations for legislative or administrative action as the Secretary considers appropriate to further promote and facilitate the development of science parks in the United States. 
(e)RulemakingNot later than 1 year after the date of the enactment of this section, the Secretary shall prescribe regulations to carry out this section in accordance with Office of Management and Budget Circular A–129, Policies for Federal Credit Programs and Non-Tax Receivables.. 
3.International partnership studyThe Director of the National Science Foundation shall enter into an arrangement with the National Academy of Sciences for a study of the successes of international partnerships among governments, industry, and academia in advancing the capabilities of science and technology in conjunction with a corresponding increase in business opportunities. Not later than 18 months after the date of enactment of this Act, the Director shall transmit to the Congress a report on the results of such study. 
 
